Filed 11/8/22 P. v. Mondragon CA2/4
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 THE PEOPLE,                                                             B316806
                                                                         (Los Angeles County
           Plaintiff and Respondent,                                      Super. Ct. No. PA095095)

           v.

 MAURILO MONDRAGON,

           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles
County, David Walgren, Judge. Affirmed.
         John L. Staley, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
     In August 2020, defendant Maurilo Mondragon was charged by
felony complaint with two counts of willful infliction of corporal injury
on a spouse or cohabitant (Pen. Code, § 273.5, subd. (a); counts 1-2),1
and one count of forcible oral copulation (§ 287, subd. (c)(2)(A); count 3).
At his preliminary hearing on December 3, 2020, defendant pled no
contest to one count of willful infliction of corporal injury on a spouse or
cohabitant.2 He was sentenced to four years in state prison, execution
of which was suspended. The court placed defendant on formal
probation for four years subject to various terms and conditions,
including a requirement that he complete a 52-week domestic violence
counseling program.
     At a court appearance on March 25, 2021, defendant admitted he
had violated the terms of his probation by failing to consistently report
to probation, and failing to enroll in a domestic violence counseling
program. The court accepted the admission, found defendant in
violation of probation, and revoked and reinstated probation. In April
2021, the probation department reported that defendant had enrolled in
a domestic violence counseling program.
     Defendant’s probation was again revoked on July 27, 2021, for
failure to report to probation and personally appear in court. The court
issued a bench warrant, and on November 2, 2021, defendant was
remanded. At a probation violation hearing the same day, the court


1    Subsequent references to statutes are to the Penal Code.

2     Defendant pled no contest on count 2, and gave a Harvey waiver (People
v. Harvey (1979) 25 Cal.3d 754) on the remaining counts.

                                     2
took judicial notice of the filed probation reports. After defendant
provided a statement to the court under oath, the court revoked
defendant’s probation and sentenced him to the previously suspended
term of four years imprisonment.
     Defendant filed a notice of appeal from the judgment. His
appointed counsel filed a brief under People v. Wende (1979) 25 Cal.3d
436, requesting that we conduct an independent examination of the
record. We notified defendant that he had 30 days to file a
supplemental brief raising any contentions or arguments he wished this
court to consider. To date, we have received no response.
     We have examined the entire record and are satisfied that no
arguable issues exist, and that defendant has, by virtue of counsel’s
compliance with the Wende procedure and our review of the record,
received adequate and effective appellate review of the judgment.
(Smith v. Robbins (2000) 528 U.S. 259, 278.)


                            DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                        WILLHITE, J.
     We concur:



     MANELLA, P. J.                     COLLINS, J.


                                    3